Citation Nr: 0314263	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  96-45 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for a disability of the 
lumbosacral spine, to include lumbosacral strain, 
degenerative joint disease, and degenerative disc disease 
with an L-4 radiculopathy of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Buffalo, New York.

The Board remanded the claim in March 2000 for the purpose of 
development.  The Board requested that an orthopedic 
examination be performed.  The Board noted that the 
orthopedic examination should determine whether the veteran 
had disc disease of the lumbosacral spine and if so, whether 
the disc disease was related etiologically to his service-
connected disability of the lumbosacral spine, then 
characterized for adjudication purposes as lumbosacral 
strain.  An orthopedic examination was performed by VA in 
November 2000 and answered these questions in the 
affirmative; it also confirmed that the veteran had 
radiculopathy with the disc disease.  Medical records also 
indicate that the veteran has degenerative joint disease of 
the lumbosacral spine.  The Board has recharacterized the 
issue on appeal to include all disorders that have been shown 
to be part of the service-connected disability.


REMAND

The claim must be remanded because findings needed to rate 
the lumbosacral disability under newly revised rating 
provisions should be developed and additional action under 
the Veterans Claims Assistance Act of 2000 (VCAA) should be 
taken on the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).

As noted above, the VA examination performed in November 2000 
in compliance with the Board Remand of March 2000 confirmed 
that the veteran had developed disc disease as a result of 
the lumbosacral strain for which service connection first was 
granted.  The Board noted in the Remand that if that were 
shown to be the case, the veteran's lumbosacral disability 
could be evaluated under, in addition to other applicable 
rating provisions, Diagnostic Code 5293, which concerns 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

However, since the Board remanded the claim in March 2000, 
Diagnostic Code 5293 has been revised.  The effective date of 
the revised rating provision is September 23, 2002.  See 67 
Fed. Reg. 54,345 (August 22, 2002).  For intervertebral disc 
syndrome as it has been manifested from September 23, 2002, 
the veteran is entitled to an evaluation under the revised 
version of Diagnostic Code 5293 if a higher rating would 
result than under the former version.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Green v. Brown, 10 Vet. App. 
111, 116-19 (1997); 38 U.S.C.A. § 5110(g) (West 2002).  

In the supplemental statement of the case issued after 
September 23, 2002, in October 2002, the RO did not apply the 
new rating provision.  The applicability of revised 
Diagnostic Code 5293 is a question that the RO should 
adjudicate before it is considered by the Board.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993) (Board should not 
decide a question that had not been addressed by the RO if 
doing so would prejudice the due process rights of the 
claimant). 

The VA examination that was performed in November 2000 did 
not develop the findings needed to rate the lumbosacral 
disability under revised Diagnostic Code 5293.  Among the 
duties VA has under the VCAA is to secure a medical 
examination or opinion if such is necessary to decide any 
claim for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  See 38 U.S.C.A. § 5103(A) (2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  

The Board notes that the report of the November 2000 VA 
examination states a diagnosis of "[d]egenerative 
intervertebral disc disease with an L4 radiculopathy of the 
left leg."  Under revised Diagnostic Code 5293, 
intervertebral disc syndrome may be evaluated either on the 
basis of incapacitating episodes or on the basis of separate 
neurological and orthopedic examinations.  Thus, both an 
orthopedic and a neurological examination should be performed 
on remand.

The VA examinations performed on remand must make findings 
that would permit adjudicators to evaluate the disability of 
the lumbosacral spine under the new rating provision 
concerning intervertebral disc syndrome as well as under 
rating provisions addressing other characteristics of the 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).

Before the examination is performed, the RO must provide the 
veteran and his representative with the notice concerning 
information and evidence that could substantiate the claim 
that is required by section 5103 of the VCAA and described in 
section 3.159(b) of the implementing regulation.  See 
38 U.S.C.A. § 5103 (2002); 38 C.F.R. § 3.159(b) (2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
describing the kind of evidence that could substantiate the 
claim, the notice must take into account both the former and 
the revised versions of Diagnostic Code 5293 and other 
provisions of the rating schedule that could be relevant to 
the disability.  The notice must indicate which evidence the 
veteran is finally responsible for obtaining and which 
evidence VA will attempt to obtain on his behalf.  Id.  

While the claim is in remand status, the RO should consider 
whether other action on the claim is required under the VCAA 
and its implementing regulations.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations, in addition to the action 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

2.  The RO must provide the veteran and 
his representative with notice concerning 
the kind of evidence that is required to 
substantiate the claim for an increased 
rating of his disability of the 
lumbosacral spine.  The notice must 
satisfy section 5103 of the VCAA and 
section 3.159(b) of the implementing 
regulation, see 38 U.S.C.A. § 5103 
(2002), 38 C.F.R. § 3.159(b) (2002), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and must take into account all 
provisions of the rating schedule that 
could be relevant to the claim, to 
include the revised rating provisions 
concerning intervertebral disc syndrome 
that went into effect September 23, 2002 
and those that were in effect on and 
after the date of the veteran's claim and 
before the revision.  Karnas.  

The veteran and his representative must be 
given appropriate time to respond.

3.  After the actions requested in the 
paragraphs above have been completed, the 
RO must afford the veteran with 
orthopedic and neurological examinations 
to determine the current severity of his 
disability of the lumbosacral spine.  

The orthopedic examination should be a 
supplemental examination that is 
performed by the same examiner as 
performed the November 2000 examination.  
However, if this examiner is no longer 
available, a new examination should be 
performed by an orthopedic physician.

The neurological examination should be 
performed by a neurologist.

All tests and studies that the examiner(s) 
thinks necessary should be performed, 
including MRI, CT scan, and x-rays.  

The examiner(s) should review the 
pertinent documents in the claims folder.  

The report of the orthopedic examination 
should include

(a)  commentary on whether x-rays 
confirm the presence of degenerative 
joint disease of the lumbosacral 
spine.

(b)  commentary on whether there is 
limitation of motion of the 
lumbosacral spine.  If limitation of 
motion is found, the examiner should 
report such in degrees and express an 
opinion as to whether it is 
"slight," "moderate," or 
"severe."  In addition, the 
examiner should determine whether 
there is weakened movement, excess 
fatigability, or incoordination with 
use of the lumbar spine.  Such 
inquiry should not be limited to 
muscles or nerves.  These 
determinations should, if feasible, 
be expressed in terms of the degree 
of additional range-of-motion loss 
attributable to these factors.

(c)  commentary on the presence or 
absence of:  muscle spasm on extreme 
forward bending; loss of lateral 
spine motion, unilateral, in the 
standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; marked 
limitation of forward bending in 
standing position; loss of lateral 
motion with osteo-arthritic changes, 
or narrowing or irregularity of joint 
space; and abnormal mobility on 
forced motion

(d)  an opinion, after consulting 
with the neurological examiner, as to 
whether in this case there can be 
identified separate orthopedic and 
neurological disabilities of the 
lumbosacral spine.  The opinion 
should denominate the separate 
disabilities.

The report of the neurological 
examination should include
	
	(a)  a description as to each 
affected disc of the elements of any 
confirmed degenerative disc disease 
(intervertebral disc syndrome) of 
the lumbosacral spine, to include a 
description, with identification of 
each affected nerve root, of any 
radiculopathy of the lumbosacral 
spine and the left leg.

	(b)  commentary, if degenerative 
disc disease (intervertebral disc 
syndrome) of the lumbosacral spine 
is confirmed, on the presence or 
absence of persistent symptoms 
compatible with sciatic neuropathy 
with characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc(s) and an opinion 
as to whether such symptoms, if 
present, are "pronounced," with 
little intermittent relief, or 
"severe," with recurring attacks 
with intermittent relief, or 
"moderate," with recurring attacks.

(c)  commentary, if degenerative disc 
disease (intervertebral disc 
syndrome) of the lumbosacral spine is 
confirmed, on whether during the past 
12 months or since September 23, 2002 
if not 12 months, the veteran has had 
one or more "incapacitating 
episodes" (an "incapacitating 
episode" being a period of acute 
signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician) (i) having a total 
duration of at least two weeks but 
less than four weeks, or (ii) having 
a total duration of at least four 
weeks but less than six weeks, or 
(iii) having a total duration of at 
least six weeks.

(d)  an opinion, after consulting 
with the orthopedic examiner, as to 
whether in this case there can be 
identified separate orthopedic and 
neurological disabilities of the 
lumbosacral spine.  The opinion 
should denominate the separate 
disabilities.

4.  The RO should review the examination 
report(s) to ensure complete compliance 
with the directives of this Remand.  If 
the report(s) is(are) deficient in any 
respect, the RO must take corrective 
action at once.

5.  After the actions requested in the 
paragraphs above have been completed, the 
RO should readjudicate the claim of 
entitlement to an increased rating for 
disability of the lumbosacral spine.

If the claim is not granted in full, the 
RO should provide the veteran and his 
representative with a supplemental 
statement of the case.  38 C.F.R. § 19.31 
(2002).  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the claim.  The veteran and 
his representative should then be given 
appropriate time to respond.

Then, if required, the claim should be returned to the Board 
for appellate review.

By this REMAND the Board intimates no opinion, either legal 
or factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the appellant until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


